DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
In this application such claim limitation(s) that use the word “means” is/are: “releasable attachment means” in claim 5.  For the purposes of examination, “releasable attachment means” is being interpreted according to its description in the specification, at page 5, lines 20-23 as “one side of the pad is connected to the border area, e.g. by ultrasonic and/or heat welding or by use of a construction adhesive such as acrylic glue, thereby obtaining a hinged connection, at page 5, lines 26-28 as “the pad may suitably be provided with attachment means such as a tape which can be attached to the border area,” at page 8, lines 8-11, “[i]n at least some example embodiments the at least partly removable pad is attached to surrounding portion or portions of the medical dressing by10 means of separate attachment means. Such attachment means may, for instance, be a sticker or a hook and look type of fastening,” at page 10, lines 7-9, “[e]xamples of such releasable attachment means are stickers, tapes or hook and loop type of fastening means,” at page 21, lines 17-20, “[t]he pad 102 is suitably provided with an attachment means 114 (see Fig. 1 a), such as a tab, a tongue, a sticker or any other suitable means of attachement. Such an attachment means 114 may be coated with 20adhesive.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "central hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the central hole will be construed as the central inspection area.
Claim 14 recites the limitation "[t]he medical dressing system" in line 1 and “the system” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the dependency of claim 14 on claim 12 may have been inadvertent.  For the purpose of compact prosecution, claim 14 will be construed as depending from claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 8, 13, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Penrose et al. (US Patent No 5,792,089, hereinafter “Penrose”).
Regarding claim 1, Penrose discloses a medical dressing (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising an annular border area (col. 3, lines 20-33, area including flange 2) comprising a film (interpreted to be a thin layer as defined by dictionary.com; Fig. 5, col. 5, lines 5-7 & lines 50-60, flange 2 
Regarding claim 2, Penrose discloses the invention as described above and further discloses that the border area (Fig. 5, area including flange 2) defines a boundary of said central inspection area (col. 2, line 66-col. 3, line 4; col. 3, lines 15-19) .
Regarding claim 3, Penrose discloses the invention as discussed above and further discloses  that the film lies in a first geometrical plane (see annotated Fig. 6 below, bottom surface of flange 2), the dressing further comprising a wall portion projecting distally from said first geometrical plane (Fig. 6, inner perimeter 3 which projects distally from the bottom surface of the flange, and top surface of the flange), wherein the wall portion at least partly defines said central inspection area (col. 8, lines 6-10). 

    PNG
    media_image1.png
    145
    612
    media_image1.png
    Greyscale

	Regarding claim 4, Penrose discloses the invention as discussed above and further discloses that the pad is attached or attachable to the wall portion (Fig. 5) at least in the first state (Col. 8, lines 15-22 absorbent pad 5 includes overlap region 7 with a flange facing surface and adhesive 8 is intermediate between the overlap region and the non-skin facing surface 9 of the flange).
	Regarding claim 5, Penrose discloses the invention as discussed above and further discloses that the pad is provided with releasable attachment means (Fig. 5, overlap region 7 and adhesive layer 8) for attaching the pad to the wall portion (col. 3, lines 39-42; col. 8, lines 15-22), wherein releasing the attachment means enables the pad to be moved from the first state to the second state of the pad (col. 8, lines 36-41), wherein the attachment means allows re-attachment of the pad to the wall portion when the pad is moved back to said first state (col. 8, lines 41-42).
	Regarding claim 8, Penrose discloses the invention as discussed above and further discloses that the wall portion defines a central hole included in said central inspection area (Fig. 5, where the absorbent pad 5 is located is a central hole in flange 2).	 
	Regarding claim 13, Penrose discloses the invention as discussed above and further discloses a medical dressing system where the pad (absorbent layer 5) is provided in the first 
Regarding claim 14, Penrose discloses the invention as discussed above and further discloses that the pad is a first pad (Fig. 5, absorbent layer 5), the system further comprising a replacement pad for replacing the first pad while the medical dressing is still applied to a human body without requiring removal of the border area (area including flange 2) from the skin of the body (col. 8, lines 42-53).
Regarding claim 15, Penrose discloses the invention as discussed above and further discloses a method comprising providing a replacement pad (absorbent layer 5) for enabling the nursing personnel to replace a used pad comprised in a medical dressing as claimed in claim 1 or in a medical dressing system as claimed in claim 13 with said replacement pad, without requiring removal of the border area (area including flange 2) from the skin of the body (col. 8, lines 42-53).
Claim(s) 1, 3, 7, 9, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalt (US Patent No 4,917,112).
Regarding claim 1, Kalt discloses a medical dressing (Fig. 2 and 4, transparent bandage 10,100) for application at a treatment area of a human 5body (col. 2, lines 57-62, col. 5, lines 42-68, col. 6, lines 1-16) comprising an annular (col. 5, lines 42-49) border area (Figs. 2 & 4, area outside of window 12 or 121 including frame 14 or 114 and transparent membrane 18 or 118, respectively) comprising a film (transparent membrane 18 or 118 and frame 14 or 114, respectively) a film interpreted to be a thin layer as defined by dictionary.com; col. 4, lines 18-27, foam material is sufficiently flexible to be comfortably worn by the patient) having - 
Regarding claim 3, Kalt discloses the invention as discussed above and further discloses  that the film lies in a first geometrical plane (see annotated Fig. 2 below, bottom surface of frame 14 and bottom surface of transparent membrane 18 or 118), the dressing further comprising a wall portion projecting distally from said first geometrical plane (Fig. 2, inner perimeter of frame 14, which projects distally from the bottom surface of the frame and transparent membrane, and top surface of the frame), wherein the wall portion at least partly defines said central inspection area (Fig. 2, inner surfaces of frame define opening 12). 

    PNG
    media_image2.png
    130
    565
    media_image2.png
    Greyscale

Regarding claim 7, Kalt discloses the invention as discussed above and further discloses the pad (Fig. 4, flap 120) being a cutout from the wall portion (col. 5, lines 65-col 6, line 2; col. 6, lines 13-16, the flap 120 is formed integrally with the frame 114 and the flap can be made of the same material as the frame, the top surface and inner perimeter of the frame forming the wall portion as discussed above with regard to claim 3).
Regarding claim 9, Kalt discloses the invention as discussed above and further discloses that the film (transparent membrane 18 or 118 which makes up part of the film with frame 14 or 114, respectively) extends into and across the central inspection area (Fig. 2, transparent membrane 18 extends from the border section where it is beneath a portion of frame 14 into and across the window 12, col. 4, lines 46-49).
Regarding claim 10, Kalt discloses the invention as discussed above and further discloses said central hole (interpreted as the central inspection area) is a blind hole (Fig. 4, transparent membrane 118 in opening 121), the bottom of the blind hole being formed by said film (col. 4, line 46-49).
Regarding claim 11, Kalt discloses the invention as discussed above and further discloses that the film is perforated (col. 4, lines 50-58, the material of membrane 18 allows vapors and gases to escape through the material in one direction).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US Patent No 5,729,089) in view of Dozier et al. (US Patent No 7,135,606, hereinafter “Dozier”).  
Regarding claim 6, Penrose discloses the limitations of independent claim 1 and dependent claim 3 as discussed above and further discloses that the pad (absorbent layer 5) may be so dimensioned that the perimeter is substantially equal in size and shape to the inner perimeter of the flange (Penrose, col. 3, lines 6-15), but Penrose fails to explicitly disclose that a distal end surface of the wall portion and a distal end surface of the pad lie in a common second geometrical plane, the second geometrical plane being parallel with said first geometrical plane.  
Dozier teaches (Fig. 2) an analogous dressing having an analogous border area (raised annular base band 14), an analogous central inspection area (Fig. 1, central recessed area 15) surrounded by the border area (raised annular base band 14), the border area having an analogous first geometrical plane (Fig. 2, bottom surface of raised annular base band 14, see annotated Fig. 2 below), an analogous wall portion projecting distally from the first geometrical plane (inner surface and top surface of raised annular base band 14) and an analogous distal end surface (top surface of raised annular base band 14), and an analogous pad with an analogous distal end surface (Fig. 2, pad 16 having top surface) where the distal end surface of the wall portion and the distal end surface of the pad lie in a common second geometrical plane (as shown in the annotated Fig. 2 below; Dozier, col. 2, lines 46-54), the second geometrical plane being parallel with said first geometrical plane (annotated Fig. 2 below shows a top surface of the pad 16 and the top surface of raised annular based band 14 in a common second 

    PNG
    media_image3.png
    401
    971
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the location of the geometrical plane of the distal end surface of the wall portion of Penrose such that the geometrical plane of the distal end surface of the wall portion lies in a common second geometrical plane as the distal end surface of the pad being parallel with the first geometrical plane, as taught by Dozier, in order to provide an improved dressing having improved pad to wall portion proportions that is able to treat a different wound configuration by varying the thickness of the wall portion of Penrose to be equal to the thickness of the pad (Dozier, col. 2, lines 46-54). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US Patent No 5,729,089) in view of Jensen (US Patent No 5,704,905).  
Regarding claim 12 as claimed, Penrose discloses the limitations of the claimed invention as discussed above and further discloses that the medical dressing is adapted for placement on a sacral area of a human body (col. 3, lines 23-24, the flange may be sacral shaped) but fails to explicitly disclose that the medical dressing has a geometrical axis of symmetry, wherein the border area comprises a first lobed portion on one side of said axis of symmetry and a second lobed portion on the other side of said axis of symmetry.
Jensen teaches an analogous medical dressing (Fig. 1, col. 3, lines 44-48, wound dressing 10) for application to a contoured surface of the human body having an analogous border portion (col. 3, lines 44-50; col. 4, lines 49-52, peripheral border portion 11b) that is symmetrically heart shaped (Fig. 1, col. 3, lines 48-40) such that a first lobed portion (half section 10a) is on one side of an axis of symmetry (Fig. 1, central fold line 15) and a second lobed portion (half section 10b) is on the other side of the axis of symmetry.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the shape of the border portion of the medical dressing disclosed by Penrose such that the border portion includes a first lobed portion on one side of an axis of symmetry and a second lobed portion on the other side of the axis of symmetry, as taught by Jensen, for the purpose of forming a dressing suitable for sacral placement (Jensen, col. 3, lines 44-61).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786